Filed 9/11/15
                         CERTIFIED FOR PARTIAL PUBLICATION*




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                              ----




In re ALBERT W., a Person Coming Under the                           C073744
Juvenile Court Law.

THE PEOPLE,                                                (Super. Ct. No. JV124256)

                  Plaintiff and Respondent,

        v.

ALBERT W.,

                  Defendant and Appellant.


      APPEAL from the dispositional order of the Superior Court of Sacramento
County, Stacy Boulware-Eurie, Judge. Affirmed.




* Pursuant to California Rules of Court, rules 8.1105 and 8.1110, this opinion is certified
for publication with the exception of parts I, II-B, and II-C of the discussion.

                                               1
      Carol A. Koenig, under appointment by the Court of Appeal, for Defendant and
Appellant.

      Kamala D. Harris, Attorney General, Michael P. Farrell, Assistant Attorney
General, Catherine Chatman, Michael Dolida, Deputy Attorney General, for Plaintiff and
Respondent.


        Delinquent minor Albert W. timely appeals from an order committing him to the
Department of Corrections and Rehabilitation, Division of Juvenile Facilities (DJF).1 He
contends: 1) insufficient evidence supports the finding that he was competent; 2) the
most recent sustained petition filed against him was a Louisiana petition that precludes a
DJF commitment; 3) he was misadvised about the possible consequences of his
admission; and 4) the juvenile court abused its discretion by committing him to the DJF.
        As we shall explain in the published portion of this opinion, Part II-A of the
Discussion, the term “any petition” as used in Welfare and Institutions Code section
733,2 which limits commitments to DJF based on the nature of the “most recent offense
alleged in any petition,” does not encompass sister-state delinquency petitions as the
minor claims. In the remainder of the opinion, we reject the minor’s other claims of
reversible error. We shall affirm.
                                     BACKGROUND
        The minor was made a ward at age 12 based on his May 1, 2008, admission to
second degree robbery, after which a petition alleging residential burglary and knowing




1 “Effective July 1, 2005, the correctional agency formerly known as the California
Youth Authority (CYA) became known as [DJF]. DJF is part of the Division of Juvenile
Justice [DJJ], which in turn is part of the Department of Corrections and Rehabilitation.
[Citations.] Statutes that formerly referred to CYA . . . now refer to DJF.” (In re Jose T.
(2010) 191 Cal. App. 4th 1142, 1145, fn. 1; see In re J.L. (2008) 168 Cal. App. 4th 43, 47,
fn. 1 [DJJ and DJF interchangeable].)
2   Further undesignated statutory references are to the Welfare and Institutions Code.

                                              2
receipt of stolen property was dismissed with the understanding those charges could be
used at disposition. The minor was sent to live with his father in Louisiana under the
supervision of the probation department.
       Two sustained Louisiana petitions followed, alleging simple burglary, simple
criminal damage, and disturbing the peace. On May 23, 2010, Louisiana authorities
closed the minor’s case and returned him to his mother in California.
       A notice filed under section 777 on August 18, 2010, alleged several violations of
probation (VOPs). (See In re Greg F. (2012) 55 Cal. 4th 393, 400, 403-405 [describing
VOP procedure].) A second VOP was filed the following week, alleging the minor had
committed two residential burglaries.
       On January 5, 2011, proceedings were suspended, and after three evaluations--
including one by Dr. Kevin Dugan--the parties submitted the matter on September 16,
2011, and the minor was found incompetent and referred to determine if he was
intellectually disabled and to design an appropriate placement plan.
       On January 27, 2012, the probation department sought a warrant because the
minor had absconded after threatening his mother with a sawed-off shotgun the day
before. On February 7, 2012, the minor was detained. He was later released to his
mother.
       On May 11, 2012, another VOP was filed, alleging the minor threatened a school
official, among other acts. Later that month, a notice was filed alleging a violation of
electronic monitoring restrictions. Another notice and a VOP replicating the charge of
threatening a school official were filed on June 1, 2012. A superseding VOP was filed on
June 8, 2012, adding that the minor possessed a loaded firearm at school, and related
allegations. Later, a superseding June 26, 2012 VOP was filed.
       On July 11, 2012, counsel again expressed a doubt about the minor’s competence.
This time, Dr. Dugan’s report rejected his 2011 diagnosis of “mild mental retardation”
and incompetency and concluded the minor had been malingering. After a contested

                                             3
hearing held September 25 to 28, 2012, the juvenile court (Twiss, J.) found the minor to
be competent.
       Meanwhile, in July 2012, the probation department filed a report stating the minor
was classified as a gang member and had had six formal incident reports while in
custody; further he was sophisticated and dangerous and had failed on home supervision
and electronic monitoring in the past.
       A second superseding VOP was filed on October 16, 2012, but the minor was not
present due to a behavioral issue triggered when his counsel suggested continuing the
case for two weeks, and the arraignment was postponed.
       On November 15, 2012, the minor admitted he committed a residential burglary in
2010, and the juvenile court dismissed the remaining VOP charges with the stipulation
that they could be used for dispositional purposes. These included another 2010
residential burglary, criminal threats with personal use of a firearm in January 2012 (Pen.
Code, §§ 422, 12022.5, subd. (a)), attempting to deter a peace officer by threats in May
2012 (id., § 71), attempting to resist another officer by threats later in May (id., § 69), and
possessing a loaded handgun at school in June 2012 (id., § 25850, subd. (a)).
       On November 29, 2012, yet another VOP was filed, alleging the minor had
assaulted another resident of his detention facility.
       At a hearing on December 6, 2012, the juvenile court (Oros, J.) ordered a 90-day
diagnostic evaluation (see § 704), after two unreported conferences with counsel, and
after the minor’s counsel argued for a Level B referral.3 The November 29 VOP was
dismissed with the understanding that it could be used at disposition. The court found the
minor eligible for DJF placement. The minor opposed a DJF commitment, due partly to




3 The evaluation was not carried out, based on the lack of a contract. (See § 704, subd.
(c).)

                                              4
the Louisiana cases, arguing that his most recent offense (committed in Louisiana) was
“an admission to a non-707(B) offense.”
       At the dispositional hearing on March 28, 2013, the juvenile court (Boulware-
Eurie, J.) committed the minor to DJF for up to five years. The minor timely appealed.
                                      DISCUSSION
                                              I
                                        Competency
       The minor raises various challenges to the competency finding.
       A. Facts
       At the competency hearing, Dr. Dugan testified (in a manner consistent with his
2012 report) that the minor was malingering. He noted that the minor would change from
cooperative and communicative to hostile, so that standard testing could not be
completed. He had spoken with Aida Fuchs, at the Alta Regional Center, who had
reported on the minor’s progress, and learned the minor was not making a good faith
effort to avail himself of the services he had been receiving. His testing results reflected
a poor effort; he had initially improved and then, after demonstrating progress, he tested
below the level expected if the test taker were “randomly guessing.” This “notably
deteriorating score after demonstrating consistent pattern of increasing a competence in
learning” was unexpected.
       After a break in the hearing, the minor refused to return to court and was using
profanity. The minor claimed the prosecutor, the judge, and Dr. Dugan were conspiring
against him. The next court day, the minor returned to court.
       Dr. Dugan again testified the minor was malingering. He based this opinion on
disparities in an IQ test he had administered in 2011 indicating “mild mental retardation,”
and his later evaluation in which the minor did well when he wanted to. At the 2011
evaluation he had found the minor to be incompetent, partly also based on a finding of
paranoia. The minor now had the ability to understand the charges and the nature of the

                                              5
proceedings, and the ability to cooperate with counsel, if he wanted to. He was not
incompetent. Dr. Dugan applied a presumption of competency in forming his opinion.
       Christopher White, a special education teacher who performed competency
training (including at the Alta Regional Center working with intellectually disabled
children), had helped develop the program in 1991. He had worked with the minor
beginning January 6, 2012. Through testing, he determined the minor could learn. When
the minor was in custody, he continuously regressed and blamed the regression on his
incarceration. He used specific terms like “regress” and “comprehend,” terms which
White had not used with him, and then immediately claimed not to know what the terms
meant despite the fact that he had used them accurately. The minor told White he had
spoken to another of White’s clients (in custody) about competency, and the “other client
had been making real good progress and then just stopped also.” The minor then
“regressed” so that his testing fell below random answering.
       The juvenile court (Twiss, J.) and the parties assumed the burden of proof rested
with the minor to show incompetency by a preponderance of the evidence. The court
found the minor had a “condition” within the meaning of section 709,4 specifically, “a
relatively low functioning level” coupled with developmental delay and developmental
immaturity. But the court credited Dr. Dugan’s testimony that the minor was competent.
It found Dr. Dugan had in essence repudiated his 2011 opinion, and in any event with the
passage of time the minor was now competent, because the preponderance of the
evidence did not show the minor either lacked the ability to consult with counsel or
lacked the ability to understand the nature of the charges or the proceeding.




4 Section 709, subdivision (b), requires that when a doubt is expressed an expert evaluate
“whether the minor suffers from a mental disorder, developmental disability,
developmental immaturity, or other condition and, if so, whether the condition or
conditions impair the minor’s competency.”

                                             6
       B. Discussion
              1. Burden of Proof as to Competency
       The minor initially contended there was no presumption of competency in
delinquency cases, and a minor does not bear any burden to prove incompetency. As the
minor concedes in a supplemental brief, our Supreme Court has decided these issues
adversely to the minor. (In re R.V. (2015) 61 Cal. 4th 181.) We are bound to follow that
precedent. (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal. 2d 450, 455.)
              2. Presumption of Continued Incompetency
       The minor contends that because in this case he previously was found to be
incompetent, a presumption of continued incompetency should have been applied,
requiring the People to prove he had been restored to competency. We disagree, and add
that the court’s failure to apply any such presumption did not result in prejudice in this
particular case.
       The minor’s claim is based on an analogy to the criminal competency statutory
scheme, which provides that a defendant found incompetent may receive a certificate of
restoration of competency, and this certificate re-establishes the presumption of
competency if competency is later challenged. (See People v. Rells (2000) 22 Cal. 4th
860, 865-868 (Rells).) The minor notes the absence of any provision for certification of
restoration of competency in the juvenile competency statutes, and argues this means
once he was found incompetent, he should have been presumed incompetent at the later
competency hearing, and therefore a new hearing is required in this case.
       The argument fails to persuade for three reasons.
       First, as we explain, the absence of a certificate of restoration of competence has
no effect on the burden of proof in criminal cases, according to the very authority relied
on by the minor. Instead, even where no such certificate has been filed, the mere passage
of time compels a return to court for a hearing where the criminal defendant still bears the
burden of proof if he claims to remain incompetent. (Rells, supra, 22 Cal.4th at p. 867.)

                                              7
        Penal Code section 1370, subdivision (b)(4) [formerly subd. (b)(2)] provides that
after 18 months of treatment after a finding of incompetency, a defendant shall be
returned to court for a hearing pursuant to “Section 1369.” Penal Code section 1369,
subdivision (f), setting forth the procedures for a criminal competency hearing, provides
for a presumption of competency. Penal Code section 1372, subdivision (a)(2) requires
that the order committing the defendant for treatment shall provide that the defendant be
returned to court when a certificate of restoration of competence has been issued.
        In construing these statutes, our Supreme Court has held as follows: “[F]or a
hearing on a defendant’s recovery of mental competence, Penal Code section 1372,
unlike Penal Code section 1369, does not establish, expressly, a presumption that the
defendant is mentally competent unless he is proved by a preponderance of the evidence
to be otherwise. We believe, however, that it does so impliedly. The presumption that
the defendant is mentally competent unless he is proved by a preponderance of the
evidence to be otherwise is applicable at a trial of the defendant’s mental competence, in
spite of the fact that it may run counter to any doubt expressed by the court and
supported by the opinion of his own counsel. This presumption is applicable as well at a
retrial of the defendant’s mental competence, which is mandatory when the defendant has
been committed for 18 months and remains so without a certificate of restoration to
mental competence filed by a specified mental health official, in spite of the fact that it is
inconsistent with his apparent nonrecovery of mental competence. Therefore, in our
view, this presumption should be understood to be applicable at a hearing on the
defendant's recovery of mental competence, where it conforms in fact with the certificate
of restoration filed by the specified mental health official.” (Rells, supra, 22 Cal.4th at p.
867.)
        Thus, whether or not a certificate of restoration has been issued, a criminal
defendant eventually will be returned to court for a new competency hearing at which he
or she will again bear the burden of proof. This undermines the minor’s analogy, as does

                                              8
authority subsequent to Rells. After discussing Rells, our Supreme Court in In re R.V.
stated “Because the presumption of competency applies in a wardship proceeding, the
party asserting incompetency bears the burden of proving the minor is incompetent to
proceed.” (In re R.V., supra, 61 Cal.4th at p 197.) We infer no exception for minors
previously found incompetent in this passage.
       Second, after competency training for the minor was underway, it was minor’s
counsel who again declared a doubt about competency, and therefore the minor properly
bore the burden of proof, again. In accordance with general motion practice, the party
seeking the finding of incompetency bears the burden of proof. (See Rells, supra, 22
Cal.4th at p. 867; People v. Lopez (1997) 52 Cal. App. 4th 233, 251 [“ ‘[o]n all motions
the burden is on the moving party’ ”].)
       Third, the trial court found Dr. Dugan disavowed his earlier (2011) opinion of
incompetency, because he now (2012 and onward) believed the minor was a malingerer.
Thus, any presumption claimed by the minor was undermined because the original
finding was shown to be based on the faulty assumption that the minor was providing
reliable information when tested for competency. No prejudice appears. (See People v.
Leonard (2007) 40 Cal. 4th 1370, 1391 [error in criminal competency hearing harmless
where the hearing that was conducted “protected [the defendant’s] right not to be tried or
convicted while incompetent”].)
              3. Sufficiency of the Evidence of Competency
       In challenging the sufficiency of the evidence of competency, the minor initially
argued for an “independent review” standard of review. In a supplemental brief, he
concedes we must review a juvenile court’s finding of competency under the substantial
evidence test. (See In re R.V., supra, 61 Cal.4th at pp. 200-202.) We view “the record in
the light most favorable to the juvenile court’s determination.” (Id. at p. 200.) Where, as
here, the juvenile court has found the minor to be competent, we must ask “whether the



                                             9
weight and character of the evidence of incompetency was such that the juvenile court
could not reasonably reject it.” (Id. at p. 201.)
       The minor asserts the evidence showed he was incompetent, but in making this
argument he details the evidence in the light most favorable to him. The juvenile court
certainly could rationally credit Dr. Dugan’s current opinion--corroborated by White’s
testimony--that the minor was a malingerer, and that Dugan’s 2011 opinion had been
based on the incorrect assumption that the minor had been sincerely cooperating in the
psychological and other evaluations.
       The minor concedes, as he must, that Dr. Dugan’s 2012 report found the minor
was competent and was simply unwilling to participate in services and unwilling to
cooperate with his attorney. But he argues Dr. Dugan’s testimony was “less decisive and
clouded with uncertainty.” We disagree. Although Dr. Dugan testified he could not be
certain that the minor was malingering, he “strongly suspected” malingering. He added
that because the minor understood the nature of the proceedings and had the ability to
cooperate with counsel, the minor was not incompetent. He testified he could not be
“100 percent” certain, but he was confident in his opinion that the minor was
malingering. The minor cites no authority for the implied proposition that absolute
certainty is required in such matters.
       The minor misinterprets a passage of Dr. Dugan’s testimony, contending he
testified his 2012 report (indicating malingering and competency)--rather than a 2011 test
result which was a component of his 2011 report (indicating incompetency)--was invalid.
However, it is clear that Dugan was referring to the 2011 test result indicating
incompetency when he answered: “I’m saying it possesses questionable enough validity
that I no longer consider that assessment to be a realistic and credible assessment of this
minor’s cognitive ability.” He went on to explain that the 2011 test was invalid because
the minor was a malingerer and therefore the data the minor presented and any
conclusions derived therefrom were “suspect.” Thus, in context, Dr. Dugan’s testimony

                                              10
did not undermine his 2012 report concluding the minor was malingering and not
incompetent, but supported it.5
       The minor also misinterprets a passage of White’s testimony, asserting the witness
directly testified the minor’s ability to comprehend “was still unknown.” The cited
testimony was that White had not yet evaluated the minor’s ability in that regard, as he
had a certain training regimen and had not yet progressed to the comprehension part of
the competency training. On redirect, White testified the minor was answering questions
quickly, without thinking about them. He also testified the minor was, in fact, capable of
learning, plotted to “regress” after learning what the word meant, and had intentionally
regressed while in custody after he had spoken to another minor about competency
issues. Thus, viewed favorably to the juvenile court’s finding, White’s testimony
supported Dr. Dugan’s view that the minor was malingering.
       In sum, viewed in the light favorable to the juvenile court’s finding, ample
evidence shows the minor was competent to undergo an adjudication hearing, and was
malingering to thwart the juvenile proceedings.
                                            II
                                    DJF Commitment
       For several reasons, the minor contends his DJF commitment was improper. We
address his claims separately, and reject each of them.




5 It appears that questionably placed punctuation in the reporter’s transcript may be
responsible for the misunderstanding. The question asked by the prosecutor that elicited
Dugan’s response as detailed above reads in relevant part: “[Y]ou’re saying that the
[2011 test results] were based on your reevaluation -- your August 2012 evaluation was
invalid; is that [correct]?” It should more properly read: “[Y]ou’re saying that the [2011
test results] were -- based on your reevaluation, your August 2012 evaluation -- was
invalid; is that [correct]?” Clearly the “was invalid” (although it should be “were
invalid”) refers back to the 2011 test results, not the reevaluation from 2012.

                                            11
       A. Whether the Louisiana Petition Can Contain the Most Recent Offense
       Section 733, stated in the negative, provides in part that a ward shall not be
committed to DJF if, inter alia, he or she “(c) . . . is adjudged a ward of the court pursuant
to Section 602, and the most recent offense alleged in any petition and admitted or found
to be true by the court is not described in subdivision (b) of Section 707.” His most
recent offense alleged in a CA petition was robbery; there is no dispute that this was a
qualifying (section 707, subdivision (b)) offense.
       The parties also agree the minor was the subject of a more recent Louisiana
petition alleging acts that would not fall within section 707, subdivision (b) if committed
in California. The minor contends the most recent Louisiana charge is “the most recent
offense alleged in any petition” within the meaning of section 733, and therefore he may
not be committed to DJF. We are not persuaded.
       The key language of section 733, subdivision (c) is “the most recent offense
alleged in any petition and admitted or found to be true by the court.” (Italics added.)
The parties dispute the meaning of “any petition” and “the court” as those terms are used
in this section.
       “[A]ny” is broad and generally “means all or every.” (California Grocers Assn. v.
Department of Alcoholic Beverage Control (2013) 219 Cal. App. 4th 1065, 1078 (conc.
opn. of Duarte, J.).) The section’s use of “any” lends some support to the minor’s claim
that “any petition” means “any delinquency petition,” that is, any petition wherever filed.
       A “petition” under section 733 means a section 602 petition, not a VOP notice.
(In re D.B. (2014) 58 Cal. 4th 941, 944; In re Greg F., supra, 55 Cal.4th at pp. 404-405;
In re J.L., supra, 168 Cal.App.4th at pp. 58-60.) However, as we will explain, section
602 refers to petitions alleging state or federal crimes committed in California; there is no
basis for California to exercise jurisdiction over crimes committed in sister-states. When
we consider the delinquency scheme as a whole, as we must, we conclude the minor’s
proffered candidate of meaning is not a plausible meaning, so as to raise a true

                                             12
ambiguity. (See Alameda County Flood Control & Water Conservation Dist. v.
Department of Water Resources (2013) 213 Cal. App. 4th 1163, 1179-1180.)
       “[T]he goal of statutory construction is ascertainment of legislative intent so that
the purpose of the law may be effectuated, and that we should construe a statute in the
context of the entire statutory system of which it is a part, in order to achieve harmony
among the parts.” (People v. Shirokow (1980) 26 Cal. 3d 301, 306-307; see In re M.M.
(2012) 54 Cal. 4th 530, 536.) Therefore, we review other sections of the delinquency law
that may bear on the meaning of the words “petition” and “court” as used in section 733.
       Section 245 provides in part: “Each superior court shall exercise the jurisdiction
conferred by this chapter, and while sitting in the exercise of such jurisdiction, shall be
known and referred to as the juvenile court.” The “court” referred to is a California
court. (See Cal. Const., art. VI, § 4.) Section 650 provides in part: “Juvenile court
proceedings to declare a minor a ward of the court pursuant to Section 602 are
commenced by the filing of a petition by the prosecuting attorney.” (§ 650, subd. (c),
italics added.) The reference to section 602 negates the idea that a proceeding based on
Louisiana law would be deemed “commenced by the filing of a petition” under this
statute. (See also Cal. Rules of Court, rule 5.502(29) [“ ‘petitioner,’ in section 601 and
602 proceedings, means the probation officer or prosecuting attorney”].)
       In turn, section 602 provides in part: “Except as provided in subdivision (b)
[listing particularly serious crimes], any person who is under 18 years of age when he or
she violates any law of this state or of the United States or any ordinance of any city or
county of this state defining crime other than an ordinance establishing a curfew based
solely on age, is within the jurisdiction of the juvenile court, which may adjudge such
person to be a ward of the court.” (§ 602, subd. (a), italics added.) Plainly, the court
referenced is the juvenile court, which is a department of each California county’s
superior court. (See § 245.)



                                             13
       Section 656 specifies the contents of a wardship petition commencing delinquency
proceedings in a California juvenile court. Section 656.1 requires that “Any petition
alleging that the minor is a person described by Section 602 shall specify as to each count
whether the crime charged is a felony or a misdemeanor.” (Italics added.) Again, the
referenced statutes refer to California proceedings under section 602, not any proceeding.
       As stated by our Supreme Court, albeit in another context: “No section 602 case
begins until the prosecutor files a petition under that statute on the People’s behalf.” (In
re Eddie M. (2003) 31 Cal. 4th 480, 487, italics added.) “In a juvenile court hearing
which is based upon a petition that alleges that the minor upon whose behalf the petition
is being brought is a person within the description of Section 602, the prosecuting
attorney shall appear on behalf of the people of the State of California.” (§ 681, subd. (a),
italics added.) These passages again plainly reference the California cases.
       Ultimately, after an admission or contested hearing, “If the court has found that
the minor is a person described by Section 601 or 602, it may order and adjudge the
minor to be a ward of the court.” (§ 725, subd. (b).) This usage of “the court,” too,
plainly references a California juvenile court. “California juvenile court law . . . does not
apply to any person who violates a law of another state defined as a crime and is at the
time of the violation under 18 years of age, or who subsequently flees into the State of
California.” (Seiser & Kumli, Cal. Juvenile Courts Practice And Procedure (2015),
Jurisdiction, § 3.20[6], p. 3-37.)
       Accordingly, we do not believe the minor’s candidate of meaning of section 733,
subdivision (c) plausibly accounts for the statutory language, when the statutory scheme
is viewed as a whole, rather than in isolation. But even assuming without finding that
there is any ambiguity to resolve, we would apply the venerable rule that statutes do not
apply extraterritorially absent an explicit Legislative indication. “However far the
Legislature’s power may theoretically extend, we presume the Legislature did not intend
a statute to be ‘ “ operative, with respect to occurrences outside the state . . . unless such

                                              14
intention is clearly expressed or reasonably to be inferred ‘from the language of the act or
from its purpose, subject matter or history.’ ” ’ ” (Sullivan v. Oracle Corp. (2011) 51
Cal. 4th 1191, 1207.)
       The minor emphasizes the purposes of section 733 were to reduce the number of
delinquents housed in state facilities to end litigation, save money, and achieve better
results for youthful offenders, by limiting DJF commitments to the more serious
delinquents. (See In re Greg F., supra, 55 Cal.4th at p. 409-410; In re N.D. (2008) 167
Cal. App. 4th 885, 891-892.) But while acting to achieve those purposes, the Legislature,
presumably aware of the statutes just described, and the presumption against
extraterritoriality of state statutes (see Estate of McDill (1975) 14 Cal. 3d 831, 837-839; In
re Eddie L. (2009) 175 Cal. App. 4th 809, 815), could have written section 733 so as to
encompass foreign delinquency petitions. It did not do so.
       Accordingly, we reject the minor’s claim that the Louisiana petitions have any
relevance to his eligibility for a DJF commitment under section 733.
       B. Advisement as to Consequences
       The minor contends his admission to the VOP was invalid because he was not told
he might be committed to DJF, did not understand the consequences of his admission,
and therefore his commitment is invalid. We disagree.
       Recently, in People v. Cross (2015) 61 Cal. 4th 164, a case involving a defendant’s
stipulation that he had a prior conviction, our Supreme Court reemphasized that the direct
penal consequences of a plea or admission must be explained to a criminal defendant, as
a rule of judicially-created procedure. Similarly, a minor must be told the maximum
possible confinement time he or she faces before a juvenile court accepts an admission to
a section 602 petition or section 777 VOP notice. (See, e.g., In re Gary O. (1978) 84
Cal. App. 3d 38, 40-42 [where minor was misadvised about his maximum commitment,
and promptly moved to withdraw his admission, the motion should have been granted].)



                                             15
       Here, the minor was advised that he would be placed on probation again if he
admitted the present VOP, but if he violated probation again his maximum potential
confinement was five years. Further, his counsel represented that he had discussed with
the minor the consequences of his admission to the VOP.
       The minor then asked the court what a “violation” meant, and the juvenile court
repeated: “You will continue to be on probation and you’ll have terms and conditions
that guide your behavior while you’re on probation. [¶] If you violate any of those terms
and conditions, what I’m telling you is you face a maximum confinement time of five
years. [¶] It doesn’t necessarily mean that that’s what would be imposed for a violation,
but we always want to make sure you know that maximum confinement time, the worst
case scenario.” The minor said he understood, apparently again conferred with his
attorney, and then--after being fully advised of and explicitly waiving (both personally
and through counsel) his rights to a bench trial, to confront witnesses, to subpoena
witnesses on his behalf, and the privilege against self-incrimination--the minor admitted
the VOP. After the parties stipulated to a factual basis, the trial court (Oros, J.) found the
“admission and waivers were made knowingly, intelligently, and voluntarily” and
accepted the admission.
       The court did not, however, advise the minor that the five-year “worst case
scenario” could be served at DJF, which is the recommended advisement when accepting
a juvenile’s admission. (See Cal. Judges Benchguides, Benchguide 118, Juvenile
Delinquency Jurisdiction Hearing (CJER 2011 rev.) § 118.62, p. 118-39.) But the minor
never objected on the ground of misadvisement as to the VOP, although counsel at
disposition urged that the minor had not understood his section 602 admission.
       On appeal, the minor contends he should have been advised on the record about
the possibility that he could be committed to DJF and reversal is required. We disagree.
       First, as the Attorney General points out, the lack of objection forfeits the claim.
(See In re Ian J. (1994) 22 Cal. App. 4th 833, 839-840 [advisement as to maximum

                                              16
penalty not constitutionally required; objection necessary]; cf. People v. Walker (1992)
54 Cal. 3d 1013, 1022-1023 [similar rule in criminal cases], overruled on a different point
by People v. Villalobos (2012) Cal.4th 177, 183.) Neither at the hearing on the VOP
admission nor at the dispositional hearing did the minor claim he had been under-advised.
       Second, the minor’s counsel cites no authority for the proposition that where a
minor might be confined is a consequence of an admission that must be explained on the
record lest automatic reversal ensue. Instead, prejudice must be shown. (See In re Jimmy
M. (1979) 93 Cal. App. 3d 369, 372-374 [minor should have been told of possible Youth
Authority commitment, but no prejudice shown on direct appeal because the record did
not show the lack of advisement made a difference, i.e., that the minor would not have
made the admission anyway]; accord, In re Ronald E. (1977) 19 Cal. 3d 315, 325-326 [on
habeas corpus, question was: “Is it reasonably probable that petitioner might not have
been committed to the Youth Authority had the court advised him, prior to his admission
of the truth of the allegations, that he might be so committed?”; answer: no such showing
was made].) This record shows the minor knew he could be confined for up to five years,
had discussed the consequences of his admission with his counsel, and entered a knowing
and voluntary admission. (See Cal. Judges Benchguide, supra, § 118.45, p. 118:28.)
There is no showing he would not have admitted the VOP had he been advised otherwise,
despite counsel’s speculations, outlined for the first time in the reply brief.6
       Accordingly, we reject the claim of reversible error as to the VOP admission.




6 The minor also appears to suggest he was misadvised because the juvenile court told
him on November 15 that he would receive probation, and only potentially suffer a five-
year commitment if he again violated probation. But the minor did violate probation
after this admission, resulting in the November 29 VOP, which was later dismissed with
the understanding it could be used at disposition.

                                              17
       C. Abuse of Discretion
       The minor contends the juvenile court abused its discretion in making the DJF
placement. He argues his only serious crime occurred five years before, his criminality
was de-escalating, viable alternatives to DJF existed, and reiterates the point that section
733 militates in favor of local incarceration of juveniles.
       “A juvenile court’s commitment order may be reversed on appeal only upon a
showing the court abused its discretion. [Citation.] ‘ “We must indulge all reasonable
inferences to support the decision of the juvenile court and will not disturb its findings
when there is substantial evidence to support them.” ’ ” (In re Robert H. (2002) 96
Cal. App. 4th 1317, 1329-1330.)
       Delinquent minors “shall, in conformity with the interests of public safety and
protection, receive care, treatment, and guidance that is consistent with their best interest,
that holds them accountable for their behavior, and that is appropriate for their
circumstances. This guidance may include punishment that is consistent with the
rehabilitative objectives of” the juvenile court laws. (§ 202, subd. (b).) “In reaching a
disposition, the court considers (1) the minor’s age, (2) the circumstances and gravity of
the offense, and (3) the minor’s previous delinquent history. (§ 725.5.)” (In re Greg F.,
supra, 55 Cal.4th at p. 404.) There must be evidence demonstrating a probable benefit to
the minor by a DJF commitment and the inappropriateness or ineffectiveness of lesser
alternatives, though a court need not actually place a minor through lesser alternatives if
it determines a DJF commitment is appropriate in the first instance. (See In re Eddie M.,
supra, 31 Cal.4th at p. 507; In re Angela M. (2003) 111 Cal. App. 4th 1392, 1396; In re
Asean (1993) 14 Cal. App. 4th 467, 473.) The juvenile court must find that the ward will
be benefited by the reformatory educational discipline or other treatment provided by
DJF. (§ 734; see In re Edward C. (2014) 223 Cal. App. 4th 813, 829.)
       In this case the probation department recommended continued wardship, 45 days
of further detention, and release of the minor to his mother under probation supervision,

                                              18
commencing with a period of electronic monitoring. Later, the probation department
reported that all Level B facilities had rejected the minor, “based on his level of
functioning, violent/aggressive behaviors, gang involvement, and extreme non-
compliance.” The prosecution then filed a brief supporting a DJF commitment and the
minor opposed.
       The juvenile court read and considered the various reports and briefs, and heard
arguments for and against a DJF commitment. The juvenile court asked whether a
“YDF” commitment (youth detention facility or juvenile hall) was feasible, and the
People replied that there were no programs that would benefit the minor there, the minor
had already been in custody for nearly 300 days, and that such a disposition would not
adequately protect the public or help reform the minor. The minor’s counsel thought a
local commitment was appropriate, although he acknowledged that would not provide the
same level of programming available at DJF.
       The juvenile court then asked the probation officer about recent incidents in
custody, and learned there already had been five incident reports during the first three
months of 2013. After a break to review further material, the court summarized the case,
noting that in 2008 the minor had been made a ward for robbery; while placed in
Louisiana he had committed multiple burglaries, one with his father; he was on electronic
monitoring when he committed several of the VOP offenses; and he engaged in
assaultive conduct while in the hall. During this time, “not only has he failed to reform,
but his delinquent behavior has escalated.” Probation had not worked, and the parents
were unable to provide necessary services, whereas the minor would benefit from the
“reformatory and educational discipline and other treatments provided by [DJF], and less
restrictive alternatives are both ineffective and inappropriate.” The court observed that it
was apparent based upon rejections received from all of the Level B facilities that Level
A and B placement were not adequate to serve the minor’s needs. YDF was not designed



                                             19
for long-term placement, and was inappropriate, partly because of the lack of available
programs that would benefit the minor.
        To summarize the minor’s criminal record as considered by the juvenile court: In
2008, at age 12, in addition to admitting a second degree robbery, the minor agreed that a
dismissed residential burglary charge could be used for dispositional purposes.7 The
minor then committed three other burglaries, a “simple burglary” in Louisiana and two
more residential burglaries in California. He threatened his mother with a sawed-off
shotgun in January 2012 and then absconded. Later in 2012 he threatened a school
official, and still later that year possessed a loaded firearm at school. After the minor
admitted violating probation by committing a burglary, and agreed all remaining charges
could be used for dispositional purposes, he assaulted another resident of his detention
facility.
        Given the minor’s continued level of violence and recalcitrance, a DJF
commitment in this case fell well within the juvenile court’s discretion.8
        The minor makes a public policy argument, as follows: The minor committed his
last serious offense (i.e., one listed in section 707, subdivision (b)) five years before the
dispositional hearing, while aged 12; therefore because the general purpose of section
733, subdivision (c) is to limit state custody of juveniles to violent offenders, it was an
abuse of discretion to commit this minor to DJF.
        We reject a necessary predicate of this claim. Although the minor claims he never
committed “another 707(b) offense,” he overlooks the fact that he agreed dismissed VOP



7 Both the Attorney General and minor’s appellate counsel erroneously refer to one of
the dismissed charges as a grand theft rather than a residential burglary.
8 Although the 90-day diagnostic report was never obtained, the juvenile court was
aware of the referral and subsequent non-delivery, and impliedly concluded it nonetheless
had sufficient information to make an informed disposition. We do not take issue with
that conclusion.

                                              20
charges could be considered at disposition. One of those charges--threatening his mother
with a sawed-off shotgun--included an allegation that he personally used a firearm during
the offense within the meaning of Penal Code section 12022.5, subdivision (a). Section
707, subdivision (b) lists, among many other crimes, “An offense described in Section
12022.5 or 12022.53 of the Penal Code.” (§ 707, subd. (b)(17).) Therefore it is not
persuasive to argue a DJF commitment here transgresses the general policy underlying
section 733, when the minor in fact did commit a further DJF-eligible offense by pointing
a sawed-off shotgun at his own mother. Nor was this the minor’s only violent act after
the original robbery.
       The minor’s arguments about possible lesser placements again amount to an
invitation to this court to reweigh the facts before the juvenile court, and disregard now-
settled principles, set forth as follows: “Under section 202, juvenile proceedings are
primarily ‘rehabilitative’ [citation], and punishment in the form of ‘retribution’ is
disallowed [citation]. Within these bounds, the court has broad discretion to choose
probation and/or various forms of custodial confinement in order to hold juveniles
accountable for their behavior, and to protect the public. [Citation.] The voters
reaffirmed these basic principles when they approved Proposition 21 . . . . Given these
aims, and absent any contrary provision, juvenile placements need not follow any
particular order under section 602 and section 777, including from the least to the most
restrictive. [Citations.] Nor does the court necessarily abuse its discretion by ordering
the most restrictive placement before other options have been tried.” (In re Eddie M.,
supra, 31 Cal.4th at p. 507.)
       Given the need to protect the public from further violent predation by the minor,
who has shown no signs of reformation, and the juvenile court’s finding that local
placements did not have the programming to benefit the minor, the record amply supports
the juvenile court’s dispositional order in this case. No abuse of discretion is shown.



                                             21
                                   DISPOSITION
     The dispositional order is affirmed.




                                                 DUARTE   , J.



We concur:



     ROBIE                , Acting P. J.



     MAURO                , J.




                                            22